                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


Craig Allen Adkins,                                         Case No. 3:18CV388

                       Plaintiff

              v.                                             ORDER

Commissioner of Social Security,

                       Defendant


       This is a Social Security case in which the plaintiff, Craig Adkins, successfully appealed

from the Commissioner’s decision denying his application for benefits. Adkins v. Comm’r of Soc.

Sec., 2019 WL 1040943 (N.D. Ohio) (Carr, J.).

       Pending is Adkins’s motion for attorney fees pursuant to the Equal Access to Justice Act,

28 U.S.C. § 2412. (Doc. 19). The Commissioner opposes. (Doc. 20). 1

       For the reasons that follow, I grant the motion in part.

                                           Background

                      I. The Disability Application and the ALJ’s Decision

       On December 16, 2014, Adkins applied for benefits, alleging disability “due to severe

anxiety and depression, lumbar ruptured discs with constant pain and sleep apnea.” (Doc. 9,

PageID #171, 253-259). After a hearing, an administrative law judge (ALJ) rejected Adkins’s

application, finding that Adkins “does not have an impairment or combination of impairments




1
 At the time Adkins filed his motion, the Acting Commissioner of Social Security was Nancy
Berryhill. In the meantime, on June 17, 2019, the same day the Commission responded to the
motion, Andrew Saul assumed the position of Commissioner of Social Security.
                                                 1
that meets or medically equals” a listed impairment and that he has the residual functional

capacity (RFC) to perform sedentary work with limitations:

        He can occasionally climb ramps and stairs, never climb ladders and ropes or
        scaffolds, and can occasionally balance, stoop, but never kneel, crouch, and crawl.
        He is also limited to performing simple, routine, repetitive tasks, but not at a
        production rate pace, for example, no assembly line work. He is limited to making
        simple work-related decisions. He is limited to responding appropriately to
        occasional interaction with supervisors, coworkers, and the general public.
        Finally, he is limited to tolerating few changes in the work setting, defined as
        routine job duties performed in a stable, predictable work setting. Any necessary
        changes need to occur very infrequently, if at all, and be adequately and easily
        explained. He is to have a sit/stand option of: each 60 minutes the allowance to
        change position at the workstation for two minutes.
(Id., PageID #68, 71).

       The ALJ concluded that, within this RFC, Adkins can perform “jobs that exist in

significant numbers in the national economy.” (Id., PageID #83).

                                        II. Adkins’s Appeal

       Adkins appealed, arguing that the ALJ erred by 1) determining that Adkins’s back

condition did not meet Listing 1.04A and 2) failing to consider Adkins’s functional limitations

when crafting the RFC. (Doc. 10 at 8). As to his second objection, Adkins asserted that the “RFC

finding . . . is founded on the incorrect legal standard and misstated facts” related to both his

back condition and his mental health impairments. (Id. at 12-23).

       Magistrate Judge Ruiz rejected Adkins’s arguments and recommended that I affirm the

ALJ’s decision. (Doc. 14).

       Adkins objected. His objections focused only on his back condition, that is, he asserted

that the ALJ erred by failing to consider a January, 2015 MRI when making the listed

impairment and RFC determinations. (Doc. 15).

       I overruled Adkins’s objection as to the listed impairment finding but sustained his

objection as to the RFC determination. Specifically, I held that the ALJ mischaracterized the

                                                  2
record evidence regarding Adkins’s back pain when she determined that “the ‘objective

evidence’ was ‘not consistent [with] the degree of severity [Adkins] alleged[.]’” Adkins, supra,

2019 WL 1040943 at *2 (quoting Doc. 9, PageID #72) (brackets in original). Rather, I explained,

“[t]he January, 2015 MRI[,]” which the ALJ never acknowledged, “appears to show that

[Adkins’s] degenerative disc disease had worsened, perhaps significantly, since his alleged onset

date, in June, 2014.” Id. at *2 (internal citations omitted).

        Accordingly, I vacated the ALJ’s decision and remanded with instructions to consider the

January, 2015 MRI. Id.

                                               Discussion

        The Commissioner argues that 1) Adkins is not entitled to attorneys’ fees under the EAJA

because the Commissioner’s position was substantially justified and 2) even if Adkins can

recover attorneys’ fees, the amount sought is unreasonable.

                                      I. Substantial Justification

        Under the EAJA, “a court shall award to the prevailing party . . . fees and other expenses

. . . incurred by that party in any civil action . . . brought by or against the United States . . .

unless the court finds that the position of the United States was substantially justified[.]” 28

U.S.C. § 2412(d)(1)(A).

       The government’s position is substantially justified if it is “ ‘justified in substance
       or in the main’—that is, justified to a degree that could satisfy a reasonable
       person.” This standard “means, of course, more than merely undeserving of
       sanctions for frivolousness”; and is not different from having “a reasonable basis
       both in law and fact.”
Glenn v. Comm’r of Soc. Sec., 763 F.3d 494, 498 (quoting Pierce v. Underwood, 487 U.S. 552,
565 (1988)).

        “The Government bears the burden of proving that a given position was substantially

justified[.]” DeLong v. Comm’r of Soc. Sec. Admin., 748 F.3d 723, 725-26 (6th Cir. 2014) (citing



                                                    3
Scarborough v. Principi, 541 U.S. 401, 414-15 (2004)). “Remand ‘alone[]’ . . . does not

necessarily require an award of fees because the remand standard is not the equivalent of finding

that the government’s position was not substantially justified.” Glenn, supra, 763 F.3d at 498

(quoting Couch v. Sec’y of Health & Human Servs., 749 F.2d 359, 360 (6th Cir. 1984)).

       Adkins argues that the Commissioner’s position was not substantially justified because,

in overlooking the January, 2015 MRI, the ALJ “falsely assert[ed] that there was no objective

evidence to support the claimant’s increased level of symptoms.” (Doc. 21 at 2). The

Commissioner submits that this was a mere “articulation error,” especially because, as explained

in my previous order, Adkins, supra, 2019 WL 1040943 at *2, other record evidence showed that

Adkins’s back condition had improved. (Doc. 20 at 2 (citing Lupton v. Colvin, 2016 WL

3475021 (N.D. Ohio) (Gwin, J.)).

       I agree with Adkins.

       An articulation error, that is, “an ALJ’s failure to provide an adequate explanation for his

findings[,] does not establish that a denial of benefits lacked substantial justification.” DeLong,

supra, 748 F.3d at 727. For example, in Lupton, supra, 2016 WL 3475021 at *3-4, the court held

the ALJ committed an articulation error by insufficiently explaining why he discounted two

physicians’ opinions.

       Conversely, where an ALJ “selectively considers the evidence in denying benefits, . . .

the Commissioner’s decision to defend the administrative law judge’s denial of benefits is

without substantial justification.” See Howard v. Barnhart, 376 F.3d 551, 554 (6th Cir. 2004);

see also Glenn, supra, 763 F.3d at 498.

       For example, in Valentine v. Commissioner of Social Security, 2018 WL 500342 (E.D.

Mich.), the court held that the commissioner was not substantially justified because the ALJ



                                                  4
mischaracterized the record evidence. Specifically, the ALJ stated that “no objective medical

evidence” showed that claimant had a listed impairment, but the record contained treatment

notes, which the ALJ later described, to the contrary. Id. at *2 (internal quotations omitted).

       Likewise, here, the ALJ “abidcat[ed] . . . [her] duty adequately to review and account for

all the pertinent medical information” when she overlooked the January, 2015 MRI and

mischaracterized the evidence when she stated the record showed improvement only. See

Valentine, supra, 2018 WL 500342 at *3. This was not a mere articulation error.

       The Commissioner also argues that he was substantially justified because Adkins

succeeded on only his RFC objection but not his listed impairment objection. (Doc. 20 at 2-3).

       This argument is meritless. “[T]he substantially justified standard is not ‘a matter of

comparing the number of successful claims in a single appeal.’” Bass v. Colvin, 120 F. Supp. 3d

697, 702 (N.D. Ohio) (2015) (Carr, J.) (quoting Glenn, supra, 763 F.3d at 498). “Rather, the

question is whether the government’s position in opposing remand is ‘justified to a degree that

could satisfy a reasonable person’ and whether it was supported by law and fact.” Glenn, supra,

763 F.3d at 498-99 (emphasis in original).

       Because I have determined that the ALJ’s decision was not so supported, the

Commissioner was not substantially justified in opposing remand.

                                        II. Amount of Fees

       Under the EAJA, the prevailing party may recover “reasonable attorney fees.” 28 U.S.C.

§ 2412(d)(2)(A).

       “Courts regularly utilize the lodestar approach to calculating attorneys fees, ‘multiplying

the number of hours reasonably expended on the litigation times a reasonable hourly rate.’”

Zannon v. Comm’r of Soc. Sec., 2010 WL 1524143, *2 (E.D. Mich.) (citing Blanchard v.



                                                 5
Bergeron, 489 U.S. 87, 94 (1983)); accord Butler v. Comm’r of Soc. Sec., 2011 WL 1871408, *3

(N.D. Ohio) (Carr, J.) (internal citations omitted). “The plaintiff bears the burden of proving the

reasonableness of the fees requested.” Butler, supra, 2011 WL 1871408 at *3 (internal citations

omitted); accord Zannon, supra, 2010 WL 1524143 at *2 (citing Hensley v. Eckerhart, 461 U.S.

424, 437 (1983)).

                                        A. Hours Claimed

       In an affidavit filed with the fee petition, Adkins’s counsel represents that he spent 57.8

hours working on the case. He seeks compensation for 51.0 of those hours. (See Doc. 19-1).

       “While a court must award compensation for all time reasonably expended, it should

exclude time that is excessive, redundant, or inadequately documented.” Zannon, supra, 2010

WL 1524143 at *2 (citing Hensley, supra, 461 U.S. at 433-34); accord Jascha v. Colvin, 2016

WL 736195, *1 (N.D. Ohio) (Carr, J.) (internal citation omitted); Escobar v. Colvin, 2015 WL

4041845, *5 (N.D. Ohio) (Vecchiarelli, Mag. J.); Rodriguez v. Astrue, 2012 WL 2905928, *2

(N.D. Ohio) (Vecchiarelli, Mag. J.) (quoting Hensley, supra, 461 U.S. at 434). “In determining

whether the time expended was reasonable, courts may consider ‘the complexity of the case, the

length of the administrative record and counsel’s familiarity with it, the legal research required,

and the skills and contemporaneous time records of counsel.’” Jascha, supra, 2016 WL 736195

at *1 (quoting Crim v. Comm’r of Soc. Sec., 2013 WL 1063476, *1 (S.D. Ohio)).

       The Commissioner asks that I reduce the time Adkins’s counsel claims he spent on the

merits brief – reviewing the record, performing legal research, drafting, and editing – from 37.4

hours to 20 hours (a 47%, or nearly one-half, reduction). Such a reduction is appropriate, the

Commissioner claims, because the issues in this case were not novel or complex and because




                                                 6
Adkins’s counsel made “several of the same arguments made . . . at the administrative level[]” in

this appeal. (Doc. 20 at 4).

       In Jascha, supra, 2016 WL 736195 at *2, I declined to cut thirty-four hours claimed for

time spent preparing a merits brief where the appeal involved a 1,100-page record, and the brief

“was long on facts, rife with case citations, and grounded in well-reasoned arguments supporting

[claimant’s] three claims for relief.”

       I likewise decline to chop the hours Adkins’s counsel spent crafting his opening brief.

       In preparing the brief, Adkins’s counsel, who did not represent Adkins at the agency level

and therefore was unfamiliar with the case, had to review an 1,140-page record, “which is

significantly larger than the average record[.]” See Jascha, supra, 2016 WL 736195 at *2. The

time “counsel spent reviewing the record w[as] not only reasonable, but also prudent.” Id.;

Hoover v. Colvin, 2016 WL 7048311, *3-*4 (N.D. Ohio) (Lioi, J.) (noting that “a thorough

review of the record and preparation of a brief takes time[,]” even where counsel represented the

claimant before the agency, and declining to reduce time sought for reviewing 1,000-page

record).

       Moreover, Adkins’s merits brief was not, as the Commissioner would have me believe, a

regurgitation of the agency appeal. There is “a substantial difference between the work” the

agency appeal required and “the work that went into the merits brief.” 2 See Jascha, supra, 2016

WL 736195 at *2. While the agency appeal was two pages long with four, one-paragraph




2
  Adkins also argues that the time sought is reasonable because he won his case after objecting to
the magistrate’s R&R, which “is not a routine occurrence.” (Doc. 21 at 4). This argument is not
relevant, however, to the Commissioner’s request that I reduce the amount of time sought for
preparing the merits brief.
                                                7
arguments, (see Doc. 9 at PageID #350-51), the merits brief was twenty-five pages, detailed the

facts with record citations, and supported Adkins’s claims with extensive analysis. (See Doc. 10).

        I will reduce Adkins’s counsel’s hours, however, insofar as the entries submitted include

clerical tasks.

        “Purely clerical or secretarial tasks, that is, non-legal work, should not be billed . . .

regardless of who performs the work.” Rodriguez, supra, 2012 WL 2905928 at *3 (citing

Missouri v. Jenkins ex rel. Agyei, 491 U.S. 274, 288 n.10 (1989)); accord Jascha, supra, 2016

WL736195 at *4 (citing Spiller v. Comm’r of Soc. Sec., 940 F. Supp. 2d 647, 651 (S.D. Ohio

2013); Potters v. Blue Cross Blue Shield, 10 F. Supp. 3d 737, 750 (E.D. Mich. 2014)). Time

spent, for example, calendaring matters, serving documents, and taking dictation is non-

compensable clerical work. See Rodriguez, supra, 2012 WL 2905928 at *2-*3 (citing Wiegand v.

Sullivan, 900 F.2d 261, 1990 WL 51387, *1 (6th Cir.); Taylor v. Barnhart, 2002 WL 31654944,

*4 (N.D. Ill.); Knudsen v. Barnhart, 360 F. Supp. 2d 963, 977 (N.D. Iowa 2004); Barriger v.

Bowen, 673 F. Supp. 1167, 1170 (N.D.N.Y. 1987)).

        Counsel’s affidavit includes eight entries that, at least in part, seek compensation for

“tickling,” or calendaring the case for deadlines or other tasks. (Doc. 19-1 at 2-3). Such work is

not compensable, and I will reduce each such entry by 0.2 hours, a 1.6-hour reduction.

        Accordingly, Adkins may recover fees for 49.4 hours of attorney work.

                                          B. Rate Claimed

        Adkins’s counsel requests $185 per hour for his work on this appeal. That rate, the

Commissioner submits, is unreasonable.

        “The amount of fees awarded under” the EAJA “shall be based upon prevailing market

rates for the kind and quality of the services furnished, except that . . . attorney fees shall not be



                                                   8
awarded in excess of $125 per hour unless the court determines that an increase in the cost of

living or a special factor . . . justifies a higher fee.” 28 U.S.C. § 2412(d)(2)(A).

        Adkins, citing the Consumer Price Index (CPI) for the Midwest urban region, argues that

an increased cost of living since March, 1996 supports the requested rate. 3 (Doc. 19 at 1; Doc. 21

at 6). The Commissioner counters that Adkins’s cannot rely on the CPI alone in requesting a rate

above the cap. (Doc. 20 at 4).

        I agree with Adkins.

        “The decision to make adjustments to the hourly rate based upon increases in the [CPI] as

to the cost of living are left to the sound discretion of the district court.” Titus v. Astrue, 2009

WL 4730588, *1 (N.D. Ohio) (Boyko, J.) (citing Begley v. Sec’y of Health & Human Servs., 966

F.2d 196, 199 (6th Cir. 1992)); accord Butler, supra, 2011 WL 1871408 at *3 (internal citations

omitted). And, notably, I have rejected the very argument the Commissioner makes here several

times over. E.g., Elson v. Comm’r of Soc. Sec., 2012 WL 12024123, *2 (N.D. Ohio) (Carr, J.);

see also Bass, supra, 120 F. Supp. 3d at 703-04 (citing id.); Draper v. Comm’r of Soc. Sec., 980

F. Supp. 2d 841, 842-43 (2013) (same).

        The CPI indicates that the cost of living has increased from 151.70 in 1996 to 238.219 in

May, 2019. (Doc. 21 at 5; Doc. 21-1 at 2). 4 Dividing the May, 2019 CPI by the March, 1996 CPI

results in a factor of 1.57. Multiplying 1.57 by the $125 cap equals a rate of $196.25 per hour. 5



3
 Congress enacted the $125 cap in March, 1996. See Moxley v. Comm’r of Soc. Sec., 2016 WL
5922382, *2 (N.D. Ohio) (Burke, Mag. J.) (citing Publ. L. No. 104-121, 110 Stat. 847 (1996)).
4
  The CPI data Adkins cites does not contain the March, 1996 cost of living. My opinion in Bass,
supra, 120 F. Supp. 3d at 703, however, listed that figure at 151.70, and Adkins cites Bass in
further support of his request for fees at the $185 rate. (Doc. 21 at 7).
5
 Moreover, counsel provided additional support for the requested rate on reply, including: data
showing increased costs at Adkins’s attorney’s firm (Doc. 21 at 6 (citing Doc. 21-2)); statistics
                                                   9
See Butler, supra, 2011 WL 1871408 at *4 (calculating maximum rate according to this

formula); Titus, supra, 2009 WL 4730588 at *5 (same).

       I therefore agree with counsel that $185 per hour is a reasonable rate in this case. 6

                                            Conclusion

       It is, therefore,

       ORDERED THAT

           1. Plaintiff Adkins’s motion for attorney’s fees pursuant to the Equal Access to

               Justice Act (Doc. 19) be, and the same hereby is, granted in part as provided

               herein; and

           2. Plaintiff’s counsel shall submit a final order stating the amount due and owing in

               light of the foregoing.


                                                      /s/James G. Carr
                                                      Sr. U.S. District Judge




showing that the agency frequently agrees to fee awards above the rate he seeks (id. (citing Doc.
21-3)), calculations showing that – because counsel takes cases on a contingency basis – the
average fee recovered is actually much lower than the statutory cap (id. at 6-7); and a citation to
a case where I awarded – five years ago – fees at a rate of $187.04 per hour (id. at 7).
6
  Finally, because the EAJA authorizes me to award costs to the prevailing party, see 28 U.S.C. §
2412(a)(1), and the Commissioner does not oppose such an award here, I will grant Adkins’s
request for $400 in costs (see Doc. 20).
                                                 10
